      Case 2:12-cr-01927-DJH Document 1051 Filed 12/17/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-12-01927-003-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Joel Stephen Cutulle,
13                  Defendant.
14
15          Pending before the Court is the Defendant’s Motion for Modification of Terms of
16   Supervised Release Pursuant to 18 U.S.C. § 3621(c)(1). (Doc. 1039). The Government
17   has filed a Response (Doc. 1045), opposing the Motion. The Defendant has not filed a
18   Reply and the time to do so has expired. For the reasons stated herein, the Court will deny
19   the Motion.
20          The Defendant seeks a modification to his status to act as a state paid live-in
21   Personal Care Attendant (“PCA”) for his partner’s autistic children. (Doc. 1039 at 2-3).
22   He states that his current terms of home confinement make it impossible for him to take on
23   the “critical, hands-on, laborious responsibilities” of a PCA. (Id. at 2).
24          First, as the Government points out, the Defendant brings his Motion in an imprecise
25   way because he is not on a term of supervised release. Indeed, the statute upon which he

26   relies is nonexistent. And, his term of supervised release will begin upon the completion

27   of his Bureau of Prisons (“BOP”) custody term.           (Doc. 801) (“Upon release from

28   imprisonment, the defendant shall be placed on supervised release for a term of Three
         Case 2:12-cr-01927-DJH Document 1051 Filed 12/17/20 Page 2 of 2



 1   years[.]”). His supervised release term is set to begin in 2023.
 2            Apparently, in an exercise of its own discretion, pursuant to 18 U.S.C. § 3621(b),
 3   the BOP released the Defendant to home confinement to serve out the remainder of his
 4   custody term. This home confinement designation is “not reviewable by any court.” 18
 5   U.S.C. § 3621(b)((5); § Reeb v. Thomas, 636 F.3d 1224 (9th Cir. 2011). And, to the extent
 6   that he seeks a compassionate release request, as the Government points out, he has not
 7   exhausted his administrative remedies which is a jurisdictional prerequisite to this Court’s
 8   consideration.1 See United States v. Weidenhamer, 2020 WL 1929200 *2 (D.Ariz. Apr.21,
 9   2020).
10            Given that the Defendant is serving his term of custody at home, he remains under
11   the jurisdiction of the BOP. Therefore, the Court does not have the jurisdiction to review

12   or grant the relief he currently seeks.

13            Accordingly,

14            IT IS HEREBY ORDERED denying the Defendant’s Motion for Modification of

15   Terms of Supervised Release (Doc. 1039).

16            Dated this 16th day of December, 2020.

17
18
19                                                Honorable Diane J. Humetewa
                                                  United States District Judge
20
21
22
23
24
25
26
27   1
      Indeed, the district court denied his earlier compassionate release request finding that he
     had not exhausted his administrative remedies. See (Doc. 1022). The Court notes that his
28   compassionate release request sought the same relief he now seeks, to be a PCA for his
     partner’s children.

                                                 -2-
